Exhibit 10.5

 

LOGO [g67671ex10_5.jpg]     

      FTI Consulting

      Phillips Point West Tower, Suite 1500

      777 South Flagler Drive

      West Palm Beach, FL 33401

main 561.515.1900

 

   Personal and Confidential              www.fticonsulting.com

June 2, 2010

Mr. Roger Carlile

930 Deforest Rd.

Coppell, Texas 75019

Dear Roger:

We are delighted to extend to you the following Amended Offer of Employment at
FTI Consulting, Inc. (the “Company”). The terms of your employment will be as
follows:

Position - Executive Vice President and Chief Administrative Officer.

Annual Base Salary - $1,300,000 per year.

Bonus Opportunity - You will participate in the Section 162(m) bonus program for
senior executive officers, with bonus opportunities set annually upon
achievement of corporate and individual goals. You will also participate in
other bonus programs offered generally to senior executives.

2008 Special Bonus - The Company previously paid to you a special bonus for the
year ended December 31, 2008 in the amount of $1,500,000. You hereby covenant to
immediately repay to the Company a cash amount equal to the following
percentages of such bonus if your employment with the Company terminates for any
reason other than (i) termination by the Company without Cause, (ii) termination
by you for Good Reason or (iii) termination as a result of Death or Disability,
prior to the applicable dates set forth opposite such applicable repayment
percentage below:

 

Date

   Repayment Percentage  

December 31, 2009

   100 % 

December 31, 2010

   90 % 

December 31, 2011

   80 % 

December 31, 2012

   70 % 

December 31, 2013

   60 % 

December 31, 2014

   50 % 

December 31, 2015

   40 % 

December 31, 2016

   30 % 

December 31, 2017

   20 % 

December 31, 2018

   10 % 

Notwithstanding your above covenant to repay the 2008 Special Bonus, your
covenant to repay any amount of the 2008 Special Bonus will cease coincident
with a Change of Control in the event such Change of Control occurs on or after
January 2, 2013. In the event that a Change of Control occurs prior to
January 2, 2013, the repayment obligation will remain as stated above except
that the repayment obligation will cease on January 2, 2013 such that you will
no longer have any repayment obligation following January 2, 2013.



--------------------------------------------------------------------------------

Mr. Roger D. Carlile

June 2, 2010

 

Severance Protection - In the event that you are terminated without Cause or
terminate your employment for Good Reason, you will be entitled to a cash
payment of (i) your then current base salary plus (ii) $450,0000 (the “Severance
Payment”). In the event that you are terminated without Cause or terminate your
employment for Good Reason coincident with or during the 12-month period after a
Change of Control, you will be entitled to a cash payment equal to two times
(2X) the Severance Payment.

Leased Automobile - You will be provided a three-year leased automobile of your
choice, with a monthly lease payment of up $3,000 per month, subject to the
Company’s policy and practices regarding leased automobiles. The Company may
review and revise its policy and practices from time to time, and if should this
benefit be terminated, reasonable alternatives will be proposed.

Paid Time Off - You will be entitled to five weeks of paid time off annually.
Paid time off is not an accrued benefit and unused time is not rolled over from
year to year or paid out upon employment termination.

Benefits - You will be eligible for standard employee benefits as described in
the Company’s Employee Benefit Summary.

Principal Place of Employment - Dallas, TX. In the event you are required to
move your principal place of employment to a location other than Dallas, TX, you
will be entitled to terminate your employment for Good Reason.

Employment at Will - You will be an employee-at-will. Employment may be
terminated by either party for any reason at any time, with or without cause.

Definitions - For purposes of this Amended Offer of Employment, Cause,
Disability, Good Reason and Change of Control are defined as provided in the
Company’s employment agreements with its Chief Executive Officer, except that
Change of Control shall not constitute Good Reason.

We are very enthusiastic about your continued employment. In the position of
Executive Vice President and Chief Administrative Officer, you will report
directly to the Company’s CEO.

Yours truly,

 

/s/ JACK B. DUNN, IV     Jack Dunn     President & Chief Executive Officer    
Accepted and Agreed:    

/S/ ROGER D. CARLILE

                June 3, 2010             Roger D. Carlile     Date